internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable ----------------- --------------------------------------- ------------------- ------------------------------ -------------------------- person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc ita b04 plr-113439-17 date date taxpayer ein ------------------- ----------------- exempt_organization ein state landlord tenant ---------------------------------------------------- ----------------- ------------- --------------------------- ------------------------------------------------ taxable_year ------- date ------------------- date ------------------------ taxable_year --------- dear ------------- this letter responds to your private_letter_ruling request dated date regarding an extension of time to make an election under sec_168 of the internal_revenue_code specifically you requested an extension of time to make an election plr-113439-17 under sec_168 for taxpayer a tax-exempt_controlled_entity seeking to not be treated as a tax-exempt_entity facts taxpayer is organized under the laws of state and is a limited_liability_company for federal_income_tax purposes taxpayer uses the accrual_method of accounting and the calendar_year as its taxable_year taxpayer is wholly owned by exempt_organization a tax-exempt_entity because exempt_organization owns more than percent in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 taxpayer is a managing member of landlord and tenant landlord was organized to develop finance rehabilitate construct own operate maintain lease and sell or otherwise dispose_of the property landlord qualified for the rehabilitation_credit under sec_47 and elected to pass the credit through to tenant tenant was organized to lease hold and maintain the project as a commercial office building and related facilities taxpayer is tenant’s managing member with a ownership_interest landlord and tenant executed an agreement on date which stated that neither landlord nor any of its members constitute a tax-exempt_controlled_entity within the meaning of sec_168 further under tenant’s operating_agreement taxpayer was required to make an election under sec_168 so that the rehabilitation_credit would not be limited as a result of a portion of the property being treated as tax-exempt_use_property exempt_organization hired a tax preparer to prepare returns for landlord and tenant the tax preparer mistakenly failed to prepare form_1120 u s_corporation income_tax return for taxpayer due to the tax preparer’s assumption that taxpayer was a single member llc disregarded for federal_income_tax purposes tax preparer was unaware that taxpayer had filed form_8832 entity classification election to elect to be treated as a c-corporation as a result the taxable_year federal_income_tax return for taxpayer was not timely filed and a sec_168 election could not be made since the return was filed late after discovering the mistake the tax preparer prepared and filed the return on date along with taxpayer’s timely taxable_year return applicable law under sec_47 a rehabilitation_credit is provided for percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_168 provides that if any property which is not tax-exempt_use_property is owned by a partnership with both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax-exempt_entity of plr-113439-17 partnership items is not a qualified_allocation then an amount equal to the tax-exempt entity’s proportionate share of such property is treated as tax-exempt_use_property sec_47 provides that expenditures allocable to the portion of a certified_historic_structure that is tax-exempt_use_property are not qualified_rehabilitation_expenditures a tax-exempt_controlled_entity is treated as a tax-exempt_entity under sec_168 sec_168 defines a tax-exempt_controlled_entity as any corporation if percent or more of the corporation’s stock is held by one or more tax-exempt entities sec_168 provides that for purposes of sec_168 a tax-exempt_controlled_entity may elect not to be treated as a tax-exempt_entity this election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_9100-7t of the procedure and administration regulations requires elections under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective under sec_301_9100-1 and sec_301_9100-3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government analysis based on the facts and information submitted we conclude that taxpayer has satisfied the requirements of the regulations for granting an extension of time to file its sec_168 election accordingly taxpayer is treated as if it had made the sec_168 election with the tax_return it filed for taxable_year provided that taxpayer attaches a copy of this letter to the next tax_return it files in addition pursuant to sec_301_9100-7t a copy of the election statement should be attached to the federal_income_tax returns of each of the tax-exempt shareholders or beneficiaries of taxpayer if taxpayer files electronically it may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent if the taxpayer wants its authorized representative to receive copies of notices and communications in this matter with the service the taxpayer must submit a new completed form_2848 power_of_attorney and declaration of representative which is plr-113439-17 available at irs gov the box under the representative’s name and address must be checked the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the beginning of the letter sincerely stephen j toomey senior counsel office of associate chief_counsel income_tax accounting
